 

 

 

 

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is made and entered into as of the 22nd day of February, 2001, by
and among the financial institutions party to the Loan Agreement (as defined
herein) from time to time (the "Lenders"), BANK OF AMERICA, N.A., formerly
NATIONSBANK, N.A., as agent for the Lenders (the "Agent"), COLLINS INDUSTRIES,
INC., a Missouri corporation ("Collins"), COLLINS BUS CORPORATION, a Kansas
corporation ("Bus"), WHEELED COACH INDUSTRIES, INC., a Florida corporation
("WCI"), CAPACITY OF TEXAS, INC., a Texas corporation ("Capacity"), MOBILE TECH
CORPORATION, a Kansas corporation ("Mobile"), WORLD TRANS, INC., a Kansas
corporation ("World Trans"), BRUTZER CORPORATION, an Ohio corporation
("Brutzer"), MID BUS, INC., an Ohio corporation ("Mid Bus"), and MOBILE
PRODUCTS, INC., a Kansas corporation ("Mobile Products", and, together with
Collins, Bus, Capacity, Mobile, WCI, World Trans, Brutzer and Mid Bus, the
"Borrowers" and each, a "Borrower").

W

I T N E S S E T H :



WHEREAS, the Agent, the Lenders, and the Borrowers entered into that certain
Amended and Restated Loan and Security Agreement, dated as of July 31, 1998 (as
amended, the "Loan Agreement"), pursuant to which the Lenders agreed to extend
certain financial accommodations to the Borrowers; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders amend the
Loan Agreement in order to permit the Borrowers to reborrow the unused portion
of the Term Loan B Facility from time to time; and

WHEREAS, the Agent and the Lenders are willing to permit the Borrowers to do so
on the terms set forth herein and in the Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Loan Agreement.

2. Amendments to Loan Agreement.

2.1. The Loan Agreement is amended by deleting the definition of "Term Loan B
Facility" set forth in Section 1.1 and substituting the following in lieu
thereof:

"Term Loan B Facility" means, at any time, a principal amount equal to
$2,000,000.

2.2. The Loan Agreement is amended by deleting Section 3.1(b) and substituting
the following in lieu thereof:

(b) Term Loan B. Upon the terms and subject to the conditions of, and in
reliance upon the representations and warranties made under, this Agreement,
each Lender agrees severally, but not jointly, from the Effective Date to but
excluding the Term Loan Termination Date, to make a Term Loan B to the Borrowers
in incremental Term Loan B Advances in an aggregate principal amount at any one
time outstanding equal to such Lender's Commitment Percentage of the Term Loan B
Facility. The principal amount of any Term Loan B Advance which is repaid may be
reborrowed by the Borrowers, subject to the terms and conditions of this
Agreement and in accordance with this Article 3.

2.3. The Loan Agreement is amended by deleting Section 3.2(i) and substituting
the following in lieu thereof:

(i) the aggregate principal amount of the requested Term Loan B Advance, which
shall not be less than $250,000 and which, when added to the principal amount of
Term Loan B Advances outstanding, shall not exceed $2,000,000 in the aggregate,

3. Reaffirmation of Representations and Warranties. The Borrowers hereby
restate, ratify, and reaffirm each and every term, condition, representation and
warranty heretofore made by them under or in connection with the execution and
delivery of the Loan Agreement as amended hereby and the other Loan Documents
(in each case, as amended through and including the date hereof) as fully as
though such representations and warranties had been made on the date hereof and
with specific reference to this Amendment and the Loan Documents.

4. Fees, Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution, delivery
and enforcement of this Amendment and all other Loan Documents and any other
transactions contemplated hereby, including, without limitation, the reasonable
fees and out-of-pocket expenses of legal counsel to the Agent.

5. No Event of Default; No Offset, Counterclaim. To induce the Lenders to enter
into this Amendment, the Borrowers hereby (a) represent and warrant that, as of
the date hereof and after giving effect to the terms hereof, there exists no
Default or Event of Default under the Loan Agreement or any of the Loan
Documents; and (b) acknowledge and agree that no right of offset, defense,
counterclaim, claim, causes of action or objection in favor of the Borrowers
against the Agent or any Lender exists arising out of or with respect to any of
the Secured Obligations, the Loan Agreement, any of the other Loan Documents, or
with respect to the administration or funding of the Loans.

6. Miscellaneous. The Borrowers agree to take such further action as the Agent
shall reasonably request in connection herewith to evidence the amendments
herein contained to the Loan Agreement. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same instrument. This Amendment shall be binding upon and inure to the benefit
of the successors and permitted assigns of the parties hereto. This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
Georgia, other than its laws respecting choice of law. As amended hereby, the
Loan Agreement shall be and remain in full force and effect, and shall
constitute the legal, valid, binding and enforceable obligations of the
Borrowers to the Agent and the Lenders.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

COLLINS Industries, Inc.

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

COLLINS BUS CORPORATION

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

WHEELED COACH INDUSTRIES, INC.

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

CAPACITY OF TEXAS, INC.

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

MOBILE-TECH CORPORATION

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

WORLD TRANS, inc.

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

BRUTZER CORPORATION

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

MID BUS, inc.

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

MOBILE PRODUCTS, inc.

By: s / Larry W. Sayre

Larry Sayre

Chief Financial Officer

 

 

AGENT:

BANK OF AMERICA, N.A., as Agent

By: s/ Gaye L. Stathis

Gaye Stathis

Vice President

 

 

LENDER:

BANK OF AMERICA, N.A.

By: s/ Gaye L. Stathis

Gaye Stathis

Vice President